This matter having come before the Court on the State's motion for leave to appeal from the order of the Superior Court, Appellate Division, filed on April 2, 2019, which reversed the trial court's order for defendant's pretrial detention; and
The Court having reviewed the parties' submissions and for good cause shown; it is
ORDERED that leave to appeal is granted, and the order of the Appellate Division is summarily reversed, it appearing on this record that the trial court did not abuse its discretion in ordering defendant's pretrial detention. See State v. S.N., 231 N.J. 497 (2018). The trial court's order of detention is reinstated.
Jurisdiction is not retained.